RECEIVED IN ~ 3 002S -Q3
         COURT OF CRIMINAl APPEAL~ .

              DEC 0 8 2m5 ..




••   I
'   '
\   '




--------~]I·~o________________
                                                                                         ~·   .:

                  P.O. Box 1707 *Quitman, TX 75783 *Phone:    903-763~~J61   *fax: 903-763-1511




November 1ih, 2015


Warren Keith Rodgers #1 0727 40
Barry Telford Unit 3899
State Hwy 98
New Boston, Texas 75570
                                                             ·•'',   '




Re: Cause No. 16,648-20018 (Application for Writ of Habeas Corpus)
THE STATE OF TEXAS VS. WarrenKeith Rodgers



Mr. !'Rodgers,

This letter is to inform you regarding your Application for Writ pfHabeas Corpus,
that no answer has been filed by the District Attorney and your case was
appealed to the Crimina/Court of Appeals in Austin, Texas oti November_ 17th.._,
2015.                                                            '        ..
I   '




        /
                               ~·
                            JIM WHEELER, CRIMINAL DISTRICT ATTORNEY
                                      WOOD COUNTY, TEXAS


                    * P. 0. BOX 689 *QUITMAN, TX 75783 *           903-763-4515 *FAX: 903-763-5105        *

                                               November 16, 2015



Warren K. Rodgers # 1072 740
Barry Telford Unit
3899 State Hwy 98
New Boston, TX 75570

Dear Mr. Rodgers,

        In response to your letter dated November 2, 2015, you request this office to "conduct a DNA test..."
which by statute is not a function of the District Attorney, rather by statute is the responsibility of the District
Court. I further note that you have included a document entitled "Motion Requesting for Forensic DNA
Testing of Evidence Containing Biological Material Pursuant to Art. 64.01 ",in the Writ package that you
filed with the trial court.

        As the granting or denying of DNA testing pursuant to the provisions of Tex. Code Crim. Proc., Art.
64.01, et. s~q., is a judicial function, the State will await the Court's preliminary ruling to respond to your
motion. Depending on that ruling, the State will file, if required, an appropriate re~ponse.                 ·

                                               Cordially yours,




hw/dm
.   ·'--------------------~~\